Citation Nr: 1709439	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  09-27 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin; however, the appeal was certified from the Phoenix, Arizona RO.  

A July 2012 BVA decision denied the Veteran's claim for an earlier effective date for an award of service connection for posttraumatic stress disorder (PTSD), and an earlier effective date for an award of service connection for tinnitus, which had previously been on appeal from the AOJ's April 2008 and July 2008 rating decisions, respectively.  A February 2014 BVA decision denied the Veteran's claim for an initial rating in excess of 50 percent for service-connected PTSD which had previously been on appeal from the April 2008 rating decision.  In December 2014, the Board issued a decision which denied the issues of entitlement to an earlier effective date for an award of service connection for bilateral hearing loss and whether there was clear and unmistakable error in an April 1971 rating decision which had denied service connection for bilateral hearing loss.  As such, these matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

An August 2013 BVA decision found that the issue of TDIU was before the Board pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The matter was then remanded by the Board in August 2013, February 2014, and December 2014 for additional development.  The matter has returned to the Board for appellate consideration.  

In November 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the RO.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is required prior to adjudicating the Veteran's appeal for entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.

The examiner's report from the Veteran's April 2015 VA PTSD examination reflects that the Veteran had initiated mental health treatment with a Dr. Davis and was seen in March 2015, with a provisional diagnosis of PTSD.  The Veteran had just moved to Arizona from Wisconsin and it is likely that he initiated new treatment with the Phoenix VA Medical Center.  The record does not reflect that any efforts have been made to obtain records from Dr. Davis or the Phoenix, Arizona VA Medical Center for the time frame described by the Veteran during his April 2015 VA PTSD examination.  The appeal must therefore be remanded so that appropriate steps may be taken to obtain those records.  See 38 C.F.R. § 3.159(c)(1) (2016).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private and/or VA treatment records relevant to the issue on appeal.  The Veteran should be informed that VA is particularly interested in records from "Dr. Davis" and any VA medical facility the Veteran has been to in Arizona.  After obtaining any necessary authorization from the Veteran, all identified outstanding records should be obtained.


For private treatment records, make at least two attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the record.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completion of the above, readjudicate the issue on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case as to the issue on appeal.  The supplemental statement of the case must reflect consideration of all pertinent evidence of record, including all additional evidence received.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




